MEMORANDUM **
Jose Arturo Zepeda-Puente, a native and citizen of El Salvador, petitions for *612review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for deferral of removal under the Convention Against Torture. To the extent we have jurisdiction it arises under 8 U.S.C. § 1252. We review for substantial evidence. Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s conclusion that Zepeda-Puente did not meet his burden of proving it is more likely than not that he would be tortured if removed to El Salvador. See Nuru v. Gonzales, 404 F.3d 1207, 1221 (9th Cir.2005); see also 8 C.F.R. § 1208.16(c)(2).
To the extent Zepeda-Puente challenges the BIA’s summary affirmance procedure, this contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
We do not consider Zepeda-Puente’s contentions regarding the BIA’s denial of his motion to reopen and motion to file a late brief, because he did not petition for review of the BIA’s March 10, 2005 decision. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.